Citation Nr: 1603458	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include gastroesophaegeal reflux disease (GERD) and dysphagia, claimed as secondary to hepatitis C and/or treatment therefor.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In August 2009 the Veteran testified at a hearing before a Decision Review Office at the RO.  The appeal was previously before the Board in March 2014 and September 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to comply with VA's duty to assist the Veteran in developing evidence in support of the claim.  In its September 2014 remand, the Board ordered that the Veteran's treatment records dated after March 2012 should be obtained from the Iowa City and Omaha VA Medical Centers (VAMCs) and associated with the claims file.  Unfortunately, the Veteran's VA examination is the only record from the Omaha VAMC that has been uploaded to the electronic claims file, and it is unclear whether additional treatment records exist or whether VA attempted to locate these records.  Thus, the Board's April 2013 remand orders were not complied with, and an additional remand is necessary to ensure that all the Veteran's VAMC records are associated with the claims file.  See Stegall v. West, 11 Vet. App 268 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records of treatment from the Omaha VAMC.  Copies of all records received must be associated with the Veteran's paper or virtual claims file.  All efforts to procure the records must be documented in the claims file.

2.  If the directions above produce additional relevant evidence, obtain an addendum to the November 2014 VA medical examination addressing how this additional evidence affects the answers to the following questions:

a.  Are the Veteran's GERD and/or other gastrointestinal symptoms at least as likely as not side effects of the Veteran's hepatitis C and/or the treatment therefor? 

b.  Is it at least as likely as not that any of the Veteran's gastrointestinal disorders, including, but not limited to GERD, esophageal stricture, and nausea, were caused by the service-connected hepatitis C or the medication therapy therefor?

c.  Is it at least as likely as not that any of the Veteran's gastrointestinal disorders as listed above are aggravated (made permanently worse) by the service-connected hepatitis C?  By aggravation, it is meant that there is a permanent worsening beyond the natural progression of the non-service-connected disability due to the service-connected disability.

d.  Is it possible to separate the symptoms associated with the Veteran's hepatitis C side effects, including the side effects from treatment from any other diagnosed gastrointestinal disorder? 

The examiner must explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



